Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 7/27/2022, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Iqbal et al (“Iqbal”, US 20180074873, from IDS dated 4/23/2021) in view of Wilding (“Wilding”, US 20180046678) and in further view of Srinivasan et al (“Srinivasan”, US 20160028737) does not teach a computer-implemented method for delivering analytics content to applications having analytics systems embedded therein, the method being executed by one or more processors and comprising: receiving, by an analytics content network (ACN), a configuration request through a tenant configuration application programming interface (TC-API) of a plurality of APIs, the configuration request comprising an identifier that uniquely identifies an analytics system tenant of a plurality of analytics system tenants, the analytics system tenant being embedded in an application tenant within a customer landscape of a plurality of customer landscapes, the ACN distributing analytics content to each customer landscape in the plurality of customer landscapes; determining, by the ACN, one or more analytics content that is to be distributed to the analytics system tenant at least partially by mapping the identifier to the one or more analytics content; providing, by the ACN, a content package that includes the one or more analytics content and a configuration file within an API payload for response to the configuration request, the configuration file being executable to create an authentication client locally to the analytics system tenant within the application tenant, each analytics system tenant in the plurality of analytics system tenants of each customer landscape in the plurality of customer landscapes having a respective authentication client, each authentication client providing a client credentials flow for authentication of client requests to APIs of the plurality of APIs external to the plurality of customer landscapes; and transmitting, by the ACN, a response to the configuration request through the TC-API, the response comprising the API payload.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 1-20 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Heldman et al (US 20210112059), Abstract - An application programming interface (API) platform accesses cloud-based software services in a cloud computing system. API requests used in the API platform include a tenant specific endpoint (TSE) that uses a unique tenant identifier and an API endpoint as a URL domain. The unique tenant identifier identifies a tenant associated with the API request and the API endpoint identifies one of the cloud-based software services. The combination of the unique tenant identifier and the API endpoint in the domain of the TSE maps to an IP address for a specific software service in a specific one of the data centers in the cloud computing system assigned to the tenant. This allows API requests to be routed directly to the tenant specific data centers without first being routed through a central routing service.
Gupta et al (US 20200136825), Abstract - A method includes receiving, by a host server on a public cloud including one or more physical data centers associated with one or more logical zones, a pairing request by a client device associated with a private cloud, allocating, by the host server, access to resources on the one or more physical data centers to the client device, and pairing, by the host server, the private cloud to the public cloud based on receiving an identity provider token from an identity provider.
Balachandran et al (US 20170004323), Abstract - A method for secure storage of data and retrieval of desired data from a cloud-based service environment includes receiving the data from a tenant having a unique tenant ID, dynamically extracting data to be indexed from the received data, and creating index information from the extracted data. The index information is encrypted with a tenant private key, the encrypted index information is uploaded into the cloud environment in the form of index files, and a last uploaded index file is queried for in the cloud environment. The encrypted index information of the index file is decrypted with the tenant private key, the decrypted index information is searched for a relevant patient record, and the corresponding desired data is retrieved from the cloud environment. The desired data is rendered onto a client application. The index files are created from the index information in chronological order of receipt of the data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444